Exhibit Rogers Reports First Quarter 2009 Financial and Operating Results First Quarter Consolidated Revenue Grows 5% to $2.7 Billion; Adjusted Operating Profit Growth at Cable Operations of 9% is Partially Offset by Costs From Successful Smartphone Campaign, Reductions in Roaming and Other Discretionary Usage at Wireless, and Advertising Revenue Declines at Media; Wireless Holds ARPU Steady While Further Lowering Churn, Accelerating Wireless Data Revenue Growth to 43% and Driving 48% Network Revenue Margins; Cable Drives Continued Year-Over-Year Margin Expansion and Healthy Growth in Cash Flow TORONTO (April 29, 2009) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three months ended March 31, Financial highlights are as follows: Three months ended March 31, (In millions of dollars, except per share amounts) 2009 2008 % Chg Operating revenue $ 2,747 $ 2,609 5 Operating profit(1) 1,082 1,095 (1 ) Net income 309 344 (10 ) Basic and diluted net income per share $ 0.49 $ 0.54 (9 ) As adjusted:(2) Operating profit(1) $ 1,005 $ 984 2 Net income 256 270 (5 ) Basic and diluted net income per share $ 0.40 $ 0.42 (5 ) (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; and (iii) in respect of net income and net income per share, the related income tax impact of the above amounts. Rogers Communications Inc. 1 First Quarter 2009 Highlights of the first quarter of 2009 include the following: • Generated growth in quarterly revenue of 5%, while adjusted operating profit grew 2% to $1.005 billion as the growth at Cable was partially offset by acquisition and retention costs from the continued successful smartphone campaign at Wireless and advertising revenue declines at Media. • Wireless network revenue grew by 8% year-over-year driven by postpaid net subscriber additions of 104,000, data revenue growth accelerating by 43% to 20% of network revenue, and a further reduction of postpaid churn to 1.09%. • Wireless activated more than 360,000 smartphone devices during the quarter. Approximately 40% of these activations were to subscribers new to Wireless with the other 60% being to existing Wireless subscribers who upgraded devices, committed to new term contracts, and in most cases attached both voice and monthly data packages which generate considerably above average ARPU. The results of this continued successful smartphone campaign drove significantly higher acquisition and retention costs at Wireless. • Cable’s Internet subscriber base continued to grow during the quarter and penetration is approximately 44% of the homes passed by our cable networks and 68% of our basic cable customer base. In addition, digital penetration now represents approximately 69% of basic cable households, of which more than 619,000 households now receive high-definition television (“HDTV”) services. • Cable ended the quarter with 857,000 residential voice-over-cable telephony lines, which brings the total penetration of cable telephony lines to 37% of basic cable subscribers, up from 31% at March 31, 2008. • Wireless announced the expansion of its advanced 3G voice and data network to 48 new sites in Northern Alberta to provide broader service to residents in the region and a range of business solutions to local businesses, including those in the oil and gas industry. • At March 31, Rogers had approximately $1.8 billion in available credit under its $2.4 billion committed bank credit facility that matures in July, 2013, and no scheduled debt maturities until May 2011. This financial position provides us with substantial liquidity and flexibility. • Rogers announced on February 18 that its Board of Directors had approved a 16% increase in the annualized dividend rate to $1.16 per share and immediately declared a quarterly dividend of $0.29 a share on each of its outstanding shares at the new, higher rate. In addition, the Board approved the renewal of a normal course issuer bid (“NCIB”) to repurchase up to $300 million of Rogers’ Class B shares on the open market during the following twelve months. • On March 30, Rogers announced the appointment of Nadir Mohamed as President and Chief Executive Officer.This appointment followed an extensive search carried out by our Board of Directors following the December 2008 passing of company founder and Chief Executive Officer Ted Rogers. A communications industry veteran with more than 25 years of experience, Nadir Mohamed was previously President and Chief Operating Officer of Rogers’ Communications Group division, which included our Wireless and Cable businesses. Rogers Communications Inc. 2 First Quarter 2009 “The strength of our franchises is reflected in our first quarter results,” said Nadir Mohamed, President and Chief Executive Officer. “We delivered positive subscriber trends, expanded margins,and accelerateddata revenue growth at Wireless, while Cable further expanded margins and meaningfully grew its cash flow, and Media continued to adjust its cost structure and position itself to emerge from the economic downturn with greater share and stronger ratings.” “While Rogers is operating from a position of business and financial strength, we are clearlynegotiatingthrough challenging times and have much hard work in front of us to drive the performance of the business forward,” continued Mohamed “We will build upon our solid foundation by driving continuous enhancements to our customer experience, by improving our operating and capital efficiency and by continuing to deliver innovative services and leading edge technologies that our customers have come to expect.” This management’s discussion and analysis (“MD&A”), which is current as of April 28, 2009, should be read in conjunction with our First Quarter 2009 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2008 Annual MD&A and our 2008 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 25 of our 2008 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2008. In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 52 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Substantially all of our operations are in Canada. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. Rogers Communications Inc. 3 First Quarter 2009 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended March 31, (In millions of dollars, except per share amounts) 2009 2008 % Chg Operating revenue Wireless $ 1,544 $ 1,431 8 Cable Cable Operations 743 695 7 RBS 128 133 (4 ) Rogers Retail 102 100 2 Corporate items and eliminations (5 ) (3 ) 67 968 925 5 Media 284 307 (7 ) Corporate items and eliminations (49 ) (54 ) (9 ) Total 2,747 2,609 5 Adjusted operating profit (loss)(1) Wireless 710 705 1 Cable Cable Operations 308 283 9 RBS 15 17 (12 ) Rogers Retail 1 3 (67 ) 324 303 7 Media (10 ) 2 n/m Corporate items and eliminations (19 ) (26 ) (27 ) Adjusted operating profit(1) 1,005 984 2 Stock-based compensation recovery(2) 81 116 (30 ) Integration and restructuring expenses(3) (4 ) (5 ) (20 ) Operating profit(1) 1,082 1,095 (1 ) Other income and expense, net(4) 773 751 3 Net income $ 309 $ 344 (10 ) Basic and diluted net income per share $ 0.49 $ 0.54 (9 ) As adjusted:(1) Net income $ 256 $ 270 (5 ) Basic and diluted net income per share $ 0.40 $ 0.42 (5 ) Additions to property, plant and equipment ("PP&E")(1) Wireless $ 174 $ 163 7 Cable Cable Operations 104 121 (14 ) RBS 8 4 100 Rogers Retail 3 3 - 115 128 (10 ) Media 14 21 (33 ) Corporate(5) 56 9 n/m Total $ 359 $ 321 12 (1) As defined. See the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. (2) See the section entitled “Stock-based Compensation”. (3) In the three months ended March 31, 2009, costs incurred relate to the integration of Futureway Communications Inc. (“Futureway”) and Aurora Cable TV Limited (“Aurora Cable”), and the closure of certain Rogers Retail stores. In the three months ended March 31, 2008, costs incurred relate to the integration of Futureway and Call-Net Enterprises Inc. (“Call-Net”), the restructuring of Rogers Business Solutions (“RBS”), and the closure of certain Rogers Retail stores. (4) See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period”. (5) The year-over-year increase in corporate additions to PP&E for the three months ended March 31, 2009 primarily reflects approximately $31 million of spending on an enterprise-wide billing and business system initiative. n/m: not meaningful. Rogers Communications Inc. 4 First Quarter 2009 SEGMENT REVIEW WIRELESS Summarized Wireless Financial Results Three months ended March 31, (In millions of dollars, except margin) 2009 2008 % Chg Operating revenue Postpaid $ 1,406 $ 1,297 8 Prepaid 67 66 2 Network revenue 1,473 1,363 8 Equipment sales 71 68 4 Total operating revenue 1,544 1,431 8 Operating expenses before the undernoted Cost of equipment sales 225 145 55 Sales and marketing expenses 140 140 - Operating, general and administrative expenses 469 441 6 834 726 15 Adjusted operating profit(1) 710 705 1 Stock-based compensation recovery(2) 10 10 - Operating profit(1) $ 720 $ 715 1 Adjusted operating profit margin as % of network revenue(1) 48.2 % 51.7 % Additions to PP&E(1) $ 174 $ 163 7 (1)As defined. See the sections entitled “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information”. (2) See the section entitled “Stock-based Compensation”. Rogers Communications Inc. 5 First Quarter 2009 Summarized Wireless Subscriber Results Three months ended March 31, (Subscriber statistics in thousands, except ARPU, churn and usage) 2009 2008 Chg Postpaid Gross additions 315 293 22 Net additions 104 97 7 Total postpaid retail subscribers 6,554 6,011 543 Average monthly revenue per user ("ARPU")(1) $ 72.15 $ 72.55 $ (0.40 ) Average monthly usage (minutes) 570 570 - Monthly churn 1.09 % 1.10 % (0.01 %) Prepaid Gross additions 130 133 (3 ) Net losses (32 ) (29 ) (3 ) Total prepaid retail subscribers 1,460 1,395 65 ARPU(1) $ 15.10 $ 15.70 $ (0.60 ) Monthly churn 3.63 % 3.81 % (0.18 %) Blended ARPU(1) $ 61.57 $ 61.73 $ (0.16 ) (1) As defined. See the section entitled “Key Performance Indicators and Non-GAAP Measures”. As calculated in the “Supplementary Information” section. Wireless Network Revenue The year-over-year increase in subscriber additions reflects, in part, the growth in activations of smartphone and wireless laptop devices, offset by lower sales of voice only handsets. The increase in network revenue for the three months ended March 31, 2009, compared to the corresponding period of the prior year, was driven predominantly by the continued growth of Wireless’ postpaid subscriber base and the year-over-year growth of wireless data. Year-over-year, blended ARPU remained relatively flat, which reflects the impact of a higher mix of postpaid customers and higher wireless data revenue, which was partially offset by declines in roaming and out-of-plan usage revenues as customers curtail travel and adjust their wireless usage during the economic recession. The reductions in roaming and out-of-plan usage, combined with a decrease in long-distance calling, caused a decline in the voice component of postpaid ARPU compared to the corresponding period of the prior year, which was mostly offset by the accelerating growth in wireless data. Wireless’ success in the continued reduction of postpaid churn reflects targeted customer retention activities and continued enhancements in network coverage and quality. For the three months ended March 31, 2009, wireless data revenue increased by approximately 43% over the corresponding period of 2008, to $298 million. This acceleration of data revenue reflects the continued penetration and growing usage of smartphone and wireless laptop devices which are driving the use of text messaging and e-mail, wireless Internet access, and other wireless data services. The increase in wireless data usage was partially offset by the impact of certain data services price reductions made during 2008. For the three months ended March 31, 2009, data revenue represented approximately 20% of total network revenue, compared to 15% in the corresponding period of Rogers Communications Inc. 6 First Quarter 2009 Wireless Equipment Sales The year-over-year increase in revenue from equipment sales, including activation fees and net of equipment subsidies, reflects the larger volume of smartphones sold in the first quarter of 2009 versus the corresponding period of Wireless activated more than 360,000 smartphone devices, including iPhone 3G and BlackBerry devices, during the first quarter of 2009. Approximately 40% of these activations were to subscribers new to Wireless with the other 60% being to existing Wireless subscribers who upgraded devices, committed to new multi-year-term contracts, and in most cases attached both voice and monthly data packages which generate considerably above average ARPU. Smartphone devices as a percent of postpaid gross additions increased to approximately 50% in the first quarter of 2009 versus approximately 30% in the corresponding period of 2008, while smartphone devices as a percent of device upgrades increased to approximately 50% in the first quarter of 2009 versus approximately 20% in the corresponding period of 2008. Because Wireless incurs significant upfront handset subsidies for each unit activated, the results of this successful smartphone sales campaign drove significantly higher acquisition and retention costs at Wireless in the first quarter of 2009 versus the corresponding period of 2008. The high upfront cost associated with adding smartphone subscribers so rapidly is an investment made to contract customers with significantly higher than average ARPU for multi-year terms which will have the effect in subsequent periods of being accretive to overall ARPU while reducing overall churn. Wireless Operating Expenses Three months ended March 31, (In millions of dollars) 2009 2008 % Chg Operating expenses Cost of equipment sales $ 225 $ 145 55 Sales and marketing expenses 140 140 - Operating, general and administrative expenses 469 441 6 Operating expenses before the undernoted 834 726 15 Stock-based compensation recovery(1) (10 ) (10 ) - Total operating expenses $ 824 $ 716 15 (1) See the section entitled “Stock-based Compensation”. As a result of the significant number of smartphone activations versus the year ago quarter, certain Wireless metrics for the first quarter of 2009, including cost of equipment sales and retention costs, increasedsignificantly over the corresponding quarter in 2008.These cost increases had a dilutive impact on Wireless’ operating profit growth. However, the large majority of smartphone customers subscribe to both voice and data service plans for multi-year terms, which has, to date, resulted in these customers generating greater than 150% of the average subscriber ARPU. We expect that our investments in attracting and retaining these high value smartphone subscribers will result in the creation of significant net positive lifetime value per subscriber added.
